PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bettez et al.
Application No. 16/179,564
Filed: 2 Nov 2018
For: LOCKING MECHANISM FOR A BICYCLE SHARING SYSTEM

:
:
:	DECISION ON PETITION
:
:
:
This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed May 18, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and submit an oath or declaration or substitute statement as required by the Notice of Allowance and Fee(s) Due and the Notice Requiring Inventor’s Oath or Declaration mailed December 3, 2020, which set a statutory period for reply of three months. Accordingly, the application became abandoned on March 4, 2021. A Notice of Abandonment was mailed on March 22, 2021.

A review of the record indicates the request under 37 CFR 1.46 has been entered before the rendering of a decision on the petition under 37 CFR 1.137(a).  While a corrected filing receipt was mailed May 24, 2021, it was mailed prematurely.  With the filing of the petition under 37 CFR 1.137(a), the corrected Application Data Sheet (ADS) filed on May 18, 2021, became grantable and is accepted nunc pro tunc. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $1,200.00 and Oaths or Declarations for all the joint inventors, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.
Telephone inquiries regarding the status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.




Cc: Brent A. Folsom
       Haynes and Boone, LLP
       600 Anton Blvd., Suite 700
       Costa Mesa, CA 92626